DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
3.	The disclosure is objected to because of the following informalities: 1) In paragraph [0001], applicant should update the status of parent application 16/706,779; 2) paragraph [0041], in the last sentence, one of “cleaning a product” and “cleaning the product” should be deleted; 3) paragraph [0067], line 2, “point” should be made plural.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2, 4, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, “the product” lacks antecedent basis.
In claim 4, line 4, “comprised” should be replaced by --comprising-- for clarity of the claim.
In claim 9, line 2 of the claim and the penultimate line of the claim both introduce, “a solution matrix”.  As currently recited, it appears that the “solution matrix” on line 2 is not the same “solution matrix” as recited on the penultimate line of the claim.  Applicant should clarify the claim and provide a clear recitation that does not include a conflict between the elements in question.
Claim 10 is dependent upon claim 9 and as such, it is unclear as to which “solution matrix” applicant is referring.
Claim 11 is unclear as it recites “the solution matrix”, “the first solution matrix”, and “the separate solution matrix”.  In reverse order, “the separate solution matrix” lacks antecedent basis, the undersigned assumes that “the first solution matrix” is the same “first solution matrix” as presented in claim 9, and with regard to “the solution matrix” on line 1 of claim 11, it is unclear as to which “solution matrix” applicant is referring.
With regard to “the solution matrix” on the penultimate line of claim 12, it is unclear as to which “solution matrix” applicant is referring.
In claim 13, on lines 1 and 2, --matrix-- should apparently be inserted after “the first solution” and “the second solution”, respectively.
In claim 14, lines 3-4 of the claim and line 13 of the claim both introduce, “a solution matrix”.  As currently recited, it appears that the “solution matrix” on lines 3-4 is not the same “solution matrix” as recited on line 13 of the claim.  Applicant should clarify the claim and provide a clear recitation that does not include a conflict between the elements in question.  On line 16 of claim 14, “the product” lacks antecedent basis.  On line 17 of claim 14, --to-- should apparently be inserted between “valves” and “produce”, for clarity of the claim.  In claim 14, on line 18, --matrix-- should apparently be inserted after “the first solution” and “the second solution”, respectively.
In claim 18, line 4, “compositions” should apparently be made singular.
In claim 19, “the agitation system” and “the nanobubble solution matrix” both lack antecedent basis.
In claim 20, “the agitation system” lacks antecedent basis.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nakao.
Nakao (Fig. 2; paragraph [0030], lines 1-8; paragraphs [0047], [0049]-[0053], [0064], [0066], [0070]-[0074], [0084]) teaches a system including a circulation subsystem (including gas sources and valves 61-64,V7; gas processing units 31-37,39; input/output interface and analytics module 00, 0; and treatment tank 2,21,22) wherein a gas-liquid solution including nanobubbles (the microbubble containing liquid MB includes bubbles having diameters from 0.2 microns to 2 microns) is fed to a treatment tank to produce an output solution matrix having a selected concentration of nanobubbles (last 6 lines of [0066]), the inlet to the circulation subsystem being in line (9) immediately downstream of the bubble solution production means (31-37,39), and the outlet (at the end of recirculation line 9, leading a portion of the bubble solution from treatment tank (2) back to the gas-liquid mixer (31)).  The reference further teaches an agitation means (ultrasonic oscillator 41) for agitating the nanobubble solution matrix within the treatment tank (2,21,22), as well as one or more nozzles for feeding fluids into the treatment tank to circulate the nanobubble solution matrix therein to provide agitation of the solution matrix (claim 3).  The analytics module (controller 0) forms part of a control circuit that utilizes sensed conditions throughout the system (of which only a few of the sensors are mentioned specifically, including 62,63,TS1) to control the operation of a plurality of valves (at least V1-V7) via one or more signals, to control the bubble solution production process to alter one or more properties of the gases utilized to form the bubbles within the gas processing units, and the one or more parameters corresponding to the treatment solution being produced by the system.  Applicant should note paragraph [0071] which indicates that the treatment tank provides a treatment solution having various percentages of nanobubbles, microbubbles and combinations thereof, thus providing a system capable of meeting the conditions of the various solution matrices set forth by the instant claims.  Clearly, dependent upon the chosen gas and liquid entities forming the solution matrix, the solution provided by the reference system would be capable of exhibiting a desired percentage of dissolved gas.
With regard to the “object to be cleaned” as recited by instant claim 1, the claim is not considered to specify any cleaning structure that would be beyond the scope of the Nakao reference, only that the claimed invention would have the capability to provide a nanobubble solution matrix to be useable to clean an object, if desired.  The delivery line (5) in Fig. 2 of Nakao is deemed capable of delivering a nanobubble containing fluid to an object to be cleaned.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao taken together with KR 20130003277 A.
Nakao (Fig. 2; paragraph [0030], lines 1-8; paragraphs [0047], [0049]-[0053], [0064], [0066], [0070]-[0074], [0084]) as applied above substantially discloses applicant’s invention as set forth by instant claims 2, 5, and 8, except for the brushes and sprayers to provide agitation to clean an object, and to provide a nanobubble solution matrix onto an object being cleaned, as recited by instant claims 2 and 5, and the means to apply the solution to the object and to agitate the object that is to be cleaned and delivered to an outlet, as recited by instant claim 8.
KR 20130003277 A (English Abstract; Fig. 2) discloses spraying a microbubble solution onto an object being cleaned and brushing the object with roller brushes to provide a cleaned object to the outlet of the device.  It would have been obvious for an artisan at the time of the filing of the application, to provide the microbubble and nanobubble solution production device of Nakao, with sprayer and brush means, in view of the Korean reference, to facilitate convenient cleaning of an object at a location immediately adjacent to the bubble solution production facility.
10.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 2, 5, and 8 above, and further in view of Kobayashi et al.
The reference combination as applied to claims 2, 5, and 8 above, substantially discloses applicant’s invention as recited by instant claims 9-12, except for using a filter for separating the bubble solution into two matrices, one having microbubbles, and the other having nanobubbles therein, and forming a separate storable solution having the desired mixture of microbubbles and nanobubbles, as recited by instant claims 9-11.  It should be noted that Nakao, as discussed above, discloses all of the elements of instant claim 12.
Kobayashi et al (Figs. 3, and 11-13; col. 6, lines 20-53; col. 8, lines 16-43; col. 10, lines 51-58; col. 11, lines 25-34; col. 12, lines 24-27, 49-58; col. 14, lines 1-19; col. 15, lines 24-29) discloses the use of a filter within a containment reservoir (see col. 15, lines 24-29) to divide the bubble solution into two matrices, one having a mixture of larger bubbles and the other having only small nanobubbles (generally smaller than 500 nm, note the first filter 721 in Figure 13).  Kobayashi et al (Fig. 3) also disclose a circulation subsystem similar to that of Nakao, wherein a fine bubble solution is provided to reservoir (90) via nozzle (2), while a portion of the fine bubble solution is recirculated back to the bubble forming means by pump (44) along line (43), to further refine the bubble solution within the reservoir (90).  Kobayashi et al further discloses delivering the fine bubble solution from the initial reservoir to the ultimate holding tank (92), or plurality of holding tanks, in which high density, nanobubble solutions are held until utilization by another process, such as food sterilization, the nanobubble solutions of desired bubble size and concentration being obtained by filtration of the originally produced bubble solution by a filter within a conveyance line, or by a filter within a reservoir, in which the bubble solution is not flowing (see again col. 15, lines 24-29).  It would have been obvious for an artisan at the time of the filing of the application, to modify the system as taught by the primary reference combination, to include a final bubble solution holding tank, downstream of the treatment tank, as suggested by the primary reference combination, wherein the bubble solution would be divided into a first solution matrix and a second solution matrix by a filter incorporated therein, in view of the teaching by Kobayashi et al, since such would provide a convenient means for producing two bubble solutions having well defined bubble size ranges, each usable for unique processes.
11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 9-12 above, and further in view of Yaniv et al.
The reference combination as applied to claims 9-12 above, substantially discloses applicant’s invention as recited by instant claim 13, except for the system utilizing plural gas sources simultaneously to produce gas bubbles of different compositions at the same time to produce a solution matrix having plural gas compositions therein.  It is noted that Nakao, used within the reference combination as applied to claims 9-12 above, (at [0052]) discloses that the system thereof can be operated using any of ozone, oxygen, nitrogen, ammonia, hydrogen, or carbon dioxide, but does not specifically suggest that more than one of the gases should be used simultaneously.
Yaniv et al (paragraphs [0039]-[0040]) disclose the production of nanobubble infused liquids, wherein a nanobubble generator can be configured to generate nanobubbles in a liquid with a plurality of different gases either passed simultaneously or intermittently through the diffuser thereof.  It would have been obvious for an artisan at the time of the filing of the application, to modify the system as taught by the reference combination as applied to claims 9-12 above, to utilize plural gases simultaneously to produce an output solution matrix having plural gas composition bubbles therein, in view of Yaniv et al, since such would provide bubble solutions that would be applicable to a wider range of operations.
Allowable Subject Matter
12.	Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claim 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest providing the second solution into the holding tank differently than the first solution is provided thereto.
14.	Claims 14-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable for the same reasons as set forth above with respect to instant claim 4.  Claims 15-20 would be allowable based upon their dependence upon an allowable independent claim 14.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/12-16-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776